Citation Nr: 1317788	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  12-21 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right eye corneal ulcer with corneal scarring.  

2.  Entitlement to service connection for bilateral glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1954 to March 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2013 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).

The issue of entitlement to service connection for right eye corneal ulcer and corneal scarring is addressed in the REMAND following the ORDER section of this decision and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if additional action is required on is part.  


FINDING OF FACT

Glaucoma has not been present during the pendency of this claim.


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in April 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The April 2010 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  VA Medical Center and private treatment notes have been obtained.  The Board notes that while the Veteran's March 1958 separation examination report is of record, the Veteran's complete service treatment records (STRs) are not of record.  In this regard, the Board notes that a request for these records was made in April 2010.  However, it was found that a record for this Veteran could not be identified.  VA also attempted to obtain identified hospital treatment records from the Veteran's active service.  However, in a March 2011 memorandum to the file, it was determined that these records were unavailable for review.  The Veteran was made aware of the unavailability of his service records and afforded the opportunity to submit those records for review.  The Veteran has reported that he does not have the outstanding records in his possession.  As VA has conducted the appropriate development in an attempt to obtain the Veteran's STRs and notified the Veteran as to the inability to obtain such records, the Board finds that there is no bar to proceeding with a final decision at this time.  

The Board acknowledges that a VA examination has not been obtained in response to the claim of entitlement to service connection for glaucoma.  Also, no VA medical opinion has been obtained in response to this claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  38 C.F.R. § 3.159(c)(4) (2012); Charles v. Principi, 16 Vet. App. 370 (2002). 

There is no competent evidence of record indicating that the Veteran has a confirmed diagnosis of glaucoma, let alone that he has glaucoma that may be related to his active service.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted.    

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Court has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran has asserted that he has glaucoma that may be related to his active service.  

As noted above, the Veteran's complete STRs are not of record.  However, a review of the Veteran's March 1958 separation examination report is absent any indication that the Veteran had glaucoma at the time of his separation from active service.  

A review of the post-service medical evidence of record shows that the Veteran has received treatment for his various eye disabilities during the years since his separation from active service.  In a November 2009 letter, the Veteran's private physician, Dr. R.F., reported that the Veteran was glaucoma suspect due to his optic nerve status and that he would be monitored every six months.  Dr. R.F. further noted that the Veteran was not on any glaucoma medications at that time.  

The Veteran also receives treatment for various disabilities at the VA Medical Center.  However, there is no indication from the VA Medical Center treatment notes of record that the Veteran has been diagnosed with glaucoma.  

At his April 2013 Board hearing, the Veteran reported that at his last visit with his eye doctor, he was told that he might have glaucoma and that after his next visit, they might start him on medication for such.  The Veteran also testified that he did not remember having been told by any of his various eye doctors over the years that his glaucoma suspect status could be related to his active service or any potentially service-connected eye disability (right corneal ulcer and scarring).  

In sum, there is no medical evidence of record which shows that the Veteran has an actual diagnosis of glaucoma, let alone glaucoma that is in any way related to his active service.  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the issue of whether the Veteran has a medical diagnosis of glaucoma falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the Veteran is not competent in this regard.

As set forth above, the medical evidence demonstrates that while the Veteran has been found to be glaucoma suspect and closely monitored for such, there is no conformed diagnosis of glaucoma of record for any point during the pendency of this claim.  The Court has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for glaucoma is not warranted.


ORDER

Entitlement to service connection for bilateral glaucoma is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

The Veteran has asserted that he has a right corneal ulcer and right corneal scarring as a result of a right eye injury during active service.  Specifically, the Veteran reported that during boot camp, he got dirt in his right eye while participating in physical training on the drill field.  He reported that he went on sick call for three days in a row for eye irritation and was eventually prescribed an ointment for treatment.  The Veteran reported that on the fourth day following the initial eye injury, his entire unit was taken to the base hospital to see a podiatrist to determine whether any of them needed special shoes.  He reported that when the podiatrist saw the condition of his eye, he immediately sent the Veteran to see the ophthalmologist, at which time he was hospitalized for a period of approximately three months.  The Veteran reported that for a period of time, he was unable to see out of his right eye, but eventually regained right eye vision prior to his discharge from the hospital.  The Veteran reported that once his vision had returned he was returned to duty.

As noted above, the Veteran's STRs, except for the report of his March 1958 separation examination, and in-service hospital records have been deemed unavailable.  

Where service treatment records were destroyed, the Veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case, while it is not known for certain that the Veteran's STRs were destroyed, they are in fact unavailable for review.  Therefore, the Veteran is competent to report that he injured his right eye during active service and that he was hospitalized for treatment of such for a period of approximately three months.  Moreover, the Board finds the Veteran credible in this regard.  

At his April 2013 Board hearing, the Veteran reported that he first noticed additional eye problems approximately two years following his separation from active service.  He reported that he saw an eye doctor at that time, was told that he had corneal scarring in his right eye and was prescribed glasses.  He reported that he has worn glasses ever since that time.  The Veteran denied experiencing any other eye injuries following his separation from active service.  

A review of the record shows that the Veteran has sought fairly regular treatment for right eye problems since his separation from active service and that he has been diagnosed with right corneal ulcer and right corneal scarring.

In light of the Veteran's right eye injury in service and his current diagnosis of right corneal ulcer and right corneal scarring, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present right eye disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, current treatment records should be obtained before a decision is rendered with regard to this issue.  

Accordingly, this case is REMANDED to the RO via AMC, in Washington, D.C., for the following actions:

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present right eye corneal ulcer with corneal scarring.  The Veteran's claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed. 

Based upon the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present right eye corneal ulcer with corneal scarring as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service, to specifically include the Veteran's reported right eye injury during active service.  The examiner should presume that the Veteran is a reliable historian with regard to his reports of a right eye injury in active service and his subsequent treatment for such.  

The supporting rationale for all opinions expressed must be provided.

3. The RO/AMC should undertake any other development it determines to be warranted.  

4. Then, the RO/AMC should readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

						(CONTINUED ON NEXT PAGE)

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


